DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1, 14 and 20.
b.    Pending: 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites, “when a program state of the adjacent memory cell is low, setting the target memory cells in which the program state of the adjacent memory cell is high into a first group by multiplying the adjacent memory cell by the program state of the target memory cell”. Examiner is not sure “the program state of the adjacent memory cell” was high or low. Also, examiner does not quite understand how to “multiplying the adjacent memory cell by the program state of the target memory cell”, thus renders this limitation vague and indefinite. 
Claim 7 is dependent of claim 6, thus is also under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Regarding claims 6 and 7, no art is being applied at this time with regarding to these claims due to the nature of the 112 set forth above.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11-12, 14-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee PG PUB 20130064013 (hereinafter Lee).

Regarding independent claim 1, Lee teaches an operating method (figure 18/19) for a non-volatile memory device (figure 3 teaches flash memory), the method comprising: 
performing a read operation (S240 in figure 18) on adjacent memory cells connected to an adjacent word line (WL(N+1) in figure 18) proximate to a target word line (WL(N) in figure 18) to determine adjacent data; 
classifying (figure 20A/20B, [0142], “…As a result of performing the reading on the word line WL(N+1), a cell in state E or P2 (i.e., a cell that is not an aggressor and is referred to as a "non-aggressor cell") is set as S latch=M latch=1 and a cell in state P1 or P3 (i.e., the aggressor cell) is set as S latch=M latch=0…”) target memory cells connected to the target word line into groups according to the adjacent data (figure 20A classifies the target cells based on reading on cells linked to adjacent ; 
setting a read voltage level (DR1-1/DR102/DR3-1 in figure 19) for each of the groups by searching for a read voltage level for target memory cells in at least one of the groups ([0143], “…reading is performed on the word line WL(N) using a voltage DR1-1 in operation {circle around (2)}. As a result of the reading, only cells having M=1 among off-cells having S=0 are set as L=0…”); and performing a read operation on target memory cells using the read voltage level set for each of the groups (figure 19, S260 in figure 18, [0143], “…reading is performed on the word line WL(N) using a voltage DR1-1 in operation {circle around (2)}. As a result of the reading, only cells having M=1 among off-cells having S=0 are set as L=0…”, [0135], “…when reading is performed "on the N-th word line" (i.e., when data is read from one or more memory cell(s) connected to the N-th word line), the number of read operations (or sub-operations forming the read operation executed in response to the received command--hereafter "readings"), as well as particular grouping of cells according to different amounts of coupling influence may vary according to different levels of coupling influence…”).  

Regarding claim 2, Lee teaches the method of claim 1, wherein the classifying of the target memory cells into groups comprises: classifying the adjacent memory cells into groups based on the adjacent data (figure 20A-20D, [0142], “…As a result of performing the reading on the word line WL(N+1), a cell in state E or P2 (i.e., a cell that is not an aggressor and is referred to as a "non-aggressor cell") is set as S latch=M latch=1 and a cell in state P1 or P3 (i.e., the aggressor cell) is set as S latch=M latch=0…”); and classifying the target memory cells into groups corresponding to a group to which respective adjacent memory cells belong (figure 20A-20D, [0101], “…In order to perform the data recover read operation, it is necessary to divide the cells in the N-th word line WL(N) into cells influenced by coupling between the N-th word line WL(N) and the (N+1)-th word line WL(N+1) and cells uninfluenced by the coupling. When there is a command to perform a read operation on the N-th word line WL(N), the (N+1)-th word line WL(N+1) is read first and information about coupling-influenced cells and coupling-uninfluenced cells in the N-th word line WL(N) is stored in advance…”).
  
Regarding claim 3, Lee teaches the method of claim 1, wherein the classifying of the target memory cells into groups (figure 20A-20D) comprises: storing the adjacent data read from adjacent memory cells connected to at least one bit line; and determining to which group, among the groups, a target memory cell sharing a bit line with an adjacent memory cell belongs based on the adjacent data.  

Regarding claim 4, Lee teaches the method of claim 1, wherein the classifying of the target memory cells into groups (figure 20A-20D) comprises: classifying the target memory cells into the groups by matching a logical high state (“aggressor cell” in [0142], “…As a result of performing the reading on the word line WL(N+1), … a cell in state P1 or P3 (i.e., the aggressor cell) is set as S latch=M latch=0…”, “coupling-influenced cells” in [0101], “…In order to perform the data recover read operation, it is necessary to divide the cells in the N-th word line WL(N) into cells influenced by coupling between the N-th word line WL(N) and the (N+1)-th word line WL(N+1) and cells uninfluenced by the coupling. When there is a command to perform a read operation on the N-th word line WL(N), the (N+1)-th word line WL(N+1) is read first and information about coupling-influenced cells and coupling-uninfluenced cells in the N-th word line WL(N) is stored in advance…”) or a logical low state ("low) (“non-aggressor cell” in [0142], “…As a result of performing the reading on the word line WL(N+1), a cell in state E or P2 (i.e., a cell that is not an aggressor and is referred to as a "non-aggressor cell") is set as S latch=M latch=1…”) of adjacent data read from an adjacent memory cell with data stored in a target memory cell.  

Regarding claim 5, Lee teaches the method of claim 4, wherein the classifying of the target memory cells into the groups (figure 20A-20D, [0101], “…In order to perform the data recover read operation, it is necessary to divide the cells in the N-th word line WL(N) into cells influenced by coupling between the N-th word line WL(N) and the (N+1)-th word line WL(N+1) and cells uninfluenced by the coupling. When there is a command to perform a read operation on the N-th word line WL(N), the (N+1)-th word line WL(N+1) is read first and information about coupling-influenced cells and coupling-uninfluenced cells in the N-th word line WL(N) is stored in advance…”) comprises: classifying the adjacent data of each of the adjacent memory cells into a high (“aggressor cell” in [0142], “…As a result of performing the reading on the word line WL(N+1), … a cell in state P1 or P3 (i.e., the aggressor cell) is set as S latch=M latch=0…”, “coupling-influenced cells” in [0101]) or a low (“non-aggressor cell” in [0142], “…As a result of performing the reading on the word line WL(N+1), a cell in state E or P2 (i.e., a cell that is not an aggressor and is referred to as a "non-aggressor cell") is set as S latch=M latch=1…”) according to a threshold voltage distribution of the adjacent memory cells.  

Regarding claim 6, Lee teaches the method of claim 4, wherein the classifying of the target memory cells into groups (figure 20A-20D) comprises: when a program state of the adjacent memory cell is low (“non-aggressor cell” in [0142], “…As a result of performing the reading on the word line WL(N+1), a cell in state E or P2 (i.e., a cell that is not an aggressor and is referred to as a "non-aggressor cell") is set as S latch=M latch=1…”), setting the target memory cells in which the program state of the adjacent memory cell is high into a first group by multiplying the adjacent memory cell by the program state of the target memory cell (see 112 rejection above).

Regarding claim 11, Lee teaches the method of claim 1, wherein the non-volatile memory device (figure 3 teaches flash memory) comprises a memory cell array (120 in figure 2), and the method further comprises: setting the read voltage level (DR1-1/DR102/DR3-1 in figure 19) for the target word line as a read voltage level for a plurality of word lines of the memory cell array (figure 8A/8B/9 teaches to read cells using different voltages regardless the WL address as long the WL is not the last WL (see S120 in figure 9), [0099], “… read voltage DR1 is only used to read data from cells uninfluenced by coupling. ...Similarly, the read voltage DR2 is only used to read data from the cells influenced by coupling...”)  

Regarding claim 12, Lee teaches the method of claim 1, wherein the non-volatile memory device comprises a memory cell array (120 in figure 2 or figure 4), the memory cell array (120 in figure 2 or figure 4) includes word line groups (each WL in figure 4 can be considered as a WL group), and the method further comprises: setting the read voltage level for the target word line as the read voltage level for a word line group including the target word line (figure 8A/8B/9 teaches to read cells using different voltages regardless the WL address as long the WL is not the last WL (see S120 in figure 9), [0099], “… read voltage DR1 is only used to read data from cells uninfluenced by coupling. ...Similarly, the read voltage DR2 is only used to read data from the cells influenced by coupling...”)  

Regarding independent claim 14, Lee teaches a non-volatile memory device comprising: 
a memory cell array (120 in figure 2) including memory cells respectively connected to bit lines (BL1-BLm in figure 3) and word lines (WL1-WL64 in figure 3); and 
control logic (150 in figure 2) configured to perform a read operation on the memory cells connected to a target word line (WL<N> in figure 9) among the word lines and an adjacent word line (WL<N+1> in figure 9) proximate to the target word line, set a read voltage level (DR1-1/DR102/DR3-1 in figure 19) for each one of a plurality of groups by classifying target memory cells connected to the target word line into the plurality of groups according to (figure 20A-20D, [0101], “…In order to perform the data recover read operation, it is necessary to divide the cells in the N-th word line WL(N) into cells influenced by coupling between the N-th word line WL(N) and the (N+1)-th word line WL(N+1) and cells uninfluenced by the coupling. When there is a command to perform a read operation on the N-th word line WL(N), the (N+1)-th word line WL(N+1) is read first and information about coupling-influenced cells and coupling-uninfluenced cells in the N-th word line WL(N) is stored in advance…”) adjacent data read from adjacent memory cells connected to the adjacent word line, search for a read voltage level for target memory cells included in at least one group among the plurality of groups, and perform the read operation directed to the target memory cells using the read voltage level set for a group to which the target memory cells belong (figure 8A/8B/9 teaches to read cells using different voltages regardless the WL address as long the WL is not the last WL (see S120 in figure 9), [0099], “… read voltage DR1 is only used to read data from cells uninfluenced by coupling. ...Similarly, the read voltage DR2 is only used to read data from the cells influenced by coupling...”)  
 
Regarding claim 15, Lee teaches the non-volatile memory device of claim 14, wherein the control logic (150 in figure 2) classifies the adjacent memory cells into a group (figure 20A shows the cells in WL<N+1> is separated into (E, P2) group and (P1/P3) group, figure 22A shows the cells in WL<N+1> is separated into W, P1, P2 and P3 groups) among the plurality of groups according to the adjacent data, and classifies the target memory cells into at least one of the plurality of groups in response to the group to which the adjacent memory cells belong (figure 20A-20D, [0101], “…In order to perform the data recover read operation, it is necessary to divide the cells in the N-th word line WL(N) into cells influenced by coupling between the N-th word line WL(N) and the (N+1)-th word line WL(N+1) and cells uninfluenced by the coupling). 

Regarding claim 16, Lee teaches the non-volatile memory device of claim 14, wherein the control logic (150 in figure 2) stores the adjacent data for each bit line, and determines to which group, among the plurality of groups, the target memory cell sharing the bit line with the adjacent memory cell according to the read result of the adjacent memory cell (figure 20A-20D show data values of cells linked to WL<N> and <WL<N+1> are stored in a buffer).  

Regarding claim 17, Lee teaches the non-volatile memory device of claim 16, wherein the control logic (150 in figure 2) classifies the target memory cells into the plurality of groups (figure 20A shows the cells in WL<N+1> is separated into (E, P2) group and (P1/P3) group whereas cells in WL<N> is separated into E and P1 states, figure 22A shows the cells in WL<N+1> is separated into W, P1, P2 and P3 groups whereas cells in WL<N> is separated into E/P1/P2/P3 states, thus figure 20A-20D and Figure 22A-22E have all the combinations covered and each combination can be treated as a group) by comparing a program state of the adjacent memory cell that is reset to logic high state ("high") or a logical low state ("low) with a program state of the target memory cell.  

Regarding claim 19, Lee teaches the non-volatile memory device of claim 14, wherein the control logic (150 in figure 2) is further configured to set a read voltage level for the target word line as a read voltage level for at least another one of the word lines (figure 8A/8B/9 teaches to read cells using different voltages regardless the WL address as long the WL is not the last WL (see S120 in figure 9), [0099], “… read voltage DR1 is only used to read data from cells uninfluenced by coupling. ...Similarly, the read voltage DR2 is only used to read data from the cells influenced by coupling...”)  

Regarding independent claim 20, Lee teaches a non-volatile memory system (figure 1) comprising: a memory cell array (120 in figure 2) including memory cells respectively connected to bit lines (BL1-BLm in figure 3) and word lines (WL1-WL64 in figure 3); and 
control logic (150 in figure 2) configured to perform a read operation directed to target memory cells connected to a target word line (WL<N> in figure 9) among the word lines, perform a read operation directed to adjacent memory cells (WL<N+1> in figure 9) storing adjacent data and connected to an adjacent word line (WL<N+1> in figure 9) proximate the target word line, 28set a read voltage level (DR1-1/DR102/DR3-1 in figure 19) for each group among a plurality of groups by classifying target memory cells into a group among the plurality of groups based on the adjacent data (figure 20A-20D, [0101], “…In order to perform the data recover read operation, it is necessary to divide the cells in the N-th word line WL(N) into cells influenced by coupling between the N-th word line WL(N) and the (N+1)-th word line WL(N+1) and cells uninfluenced by the coupling. When there is a command to perform a read operation on the N-th word line WL(N), the (N+1)-th word line WL(N+1) is read first and information about coupling-influenced cells and coupling-uninfluenced cells in the N-th word line WL(N) is stored in advance…”), search for a read voltage level (DR1-1/DR102/DR3-1 in figure 19) for the target memory cells included in the group among the plurality of groups, and perform the read figure 8A/8B/9 teaches to read cells using different voltages regardless the WL address as long the WL is not the last WL (see S120 in figure 9), [0099], “… read voltage DR1 is only used to read data from cells uninfluenced by coupling. ...Similarly, the read voltage DR2 is only used to read data from the cells influenced by coupling...”)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee PG PUB 20130064013 (hereinafter Lee).
	
Regarding claim 13, Lee teaches the method of claim 1, Lee further teaches in [0092] that a data recover read method can be used to reduce read error ([0092], “...When the cell distributions change due to word-line coupling as described above, a margin between states decreases, and therefore, the probability of read errors increases. To improve the read errors due to the word-line coupling, a data recover read may be performed…”).
But Lee does not teach what triggers the data recover read. Specifically, Lee does not teach that the method further comprising: determining whether errors in data read from the target memory 
However, this limitation is interpreted as “intended use” of such memory device, thus is not given any patentable weight, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP §2114. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP §2114).
Alternatively, Lee teaches this data recovery read method which can reduce read error, but is clearly more costly due to increased circuit complexity, longer read time, and multiple reads (figure 19 show 4 read operations for WL(N) vs typically only 1 read operation is needed). Therefore, one would be motivated to only adopt this data recover read method only when read error become too high. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee before him, to modify the data recover read method of Lee to include the read criteria by ECC, such that the method further comprising: determining whether errors in data read from the target memory cells are correctable using an error checking and correction (ECC) operation; and performing the read operation on the adjacent memory cells upon determining that the errors are uncorrectable, in order to improve device performance.  

Allowable Subject Matter
Claims 8-10, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Lee PG PUB 20130064013 (hereinafter Lee).
Lee discloses a non-volatile memory device, a data read method thereof and a recording medium. The method includes receiving a data read command for a first word line in a memory cell array, reading data from a second word line adjacent to the first word line, and reading data from the first word line using a different voltage according to a state of the data read from the second word line. The number of read voltages used to distinguish an erased state and a first programmed state is greater than the number of read voltages used to distinguish a second programmed state and a third programmed state.
Regarding claim 8 (and the respective dependent claims 9-10), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: counting a number of memory cells among a first group among the groups corresponding to a number of peripheral voltage levels around a preset read voltage level; and setting one of the peripheral voltage levels as a first read voltage level for the first group based on the number of counted memory cells.  
Regarding claim 18, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: counts a number of memory cells corresponding to a number of peripheral voltage levels around a preset read voltage level among a first group among the plurality of groups, and sets one of the peripheral voltage levels to a first read voltage level for the first group based on the number of counted memory cells.  
.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.